 Ili the Matterof DECHERCLOTHES'INC., EMPLOYERamdAMALGAMATEDCLOTHING WORHEIis OF AMERICA,CIO;PETITIOI4ERCam, No. 9-RC-332.-Decided May 11, 1949.DECISION - ..,4H;11ANDORDERUpon a petition duly filed, a hearing was held before Alan A.Bruckner, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and United Construction Workers, District 50,U. M. W. A., herein called the Intervenor, are labor organizationsclaiming to represent employees of the Employer.3.The question concerning representation :The Employer and Intervenor contend that their contract coveringthe employees whom the Petitioner seeks to represent, signed June24, 1948, and effective to September 1, 1949, is a bar to this proceeding.The petition herein was filed December 6, 1948. The Petitioner con-tends that the contract is not a bar because of expansion within theunit, and for the further reason that the contract is invalid becauseits dues check-off clause violates the Act.The Employer began operations in February 1948 at Mount Hope,a temporary location 8 miles from its present place of business inBeckley,West,Virginia.Upon opening the Mount Hope plant, theEmployer publicly announced that this was a temporary location andthat when the move to the Beckley plant was accomplished its work-ing complement would be expanded to 270 or 300 employees.ByMarch 1948, the Employer had a force of approximately 100 em-ployees, which represented its full working complement at the timethe contract was executed in June and until the transfer to the presentIThe Intervenor's motion to dismiss the petition on the ground that the Petitionerfailed to establish, sufficient interest is denied, as the showing of interestis an adminis.trative device of the Board and not subject to direct or collateral attack.Hatter of 0. D.Jennings & Company,88 N. L. R. B. 518.83 N. L. R. B., No. 77.484 DECKER CLOTHES, INC.485location in September.Thereafter the force was expanded to itscontemplatedmaximum sizeof 270 employees. Initially, the Employermanufactured only men's trousers and experimented with the designof other 'garments.Now, in addition to trousers, it manufacturescoats, vests,and pilot suits.While there are a number of differentoperations and types of machinery employed in the new plant, thebasic operations in the production of these garments remain the same.Although there has been a substantial increase in the size of theunit since the time when the contract was signed, the record disclosesthat there has been no material change in the scope and character ofthe unit:We believe that the employees who constituted the Em-ployer's working force at that time were representative of the employ-ees currently within the unit.Accordingly, we find no merit in thePetitioner's contention that, because of expansion in the unit, thecontract is no longer operative as a bar to an election.As to the ' Petitioner's contention that the contract is invalid, therecorddisclosesthat Article XI provides for the deductionof uniondues from the wages of employees who have executed and deliveredwritten assignments to the Employer.The Petitioner asserts that thecontractual provision is nevertheless unlawful because it does notfurther provide thatsuch assignmentsshall be for 1 year or the termof the contract, whichever is thelesser.The record shows, however,that the assignments which have been and are being executed by theemployees fully conform to the requirements of the Act 2.-Under all the circumstances,'we are satisfied that the assignment-of-wages clausecontained in the contract does not constitute an unlawfulagreement.It is clear from the terms of the contract and the-actionsof the' parties pursuant thereto that they contemplated the ' deliveryoflawfulwritten assignments by employees from whose wages dueswere to be deducted.At best, the absence of any reference to the dura-tion of the assignments renders the contract ambiguous as to the lengthof time thee ,parties intended these assignments to run.We shalltherefore, underusualrules of contract construction,3 adopt a meaning2 Section 302 of the Act provides that the restrictions contained therein against pay-ment or delivery of money by employees to their employer shall not be applicable :with respect to money deducted from the wages of employees in payment of member-ship dues in a labor organization:Provided,Thatthe employer has received fromeach employee on whose account such deductions are made,a written assignmentwhichshall not be irrevocable for a period of more than one year,or beyond the termi-nation date of the applicable collective agreement,whichever occurs sooner.[Italicssupplied.]"An interpretation which makes the contract or agreement lawful will be preferredover one which would make it unlawful."Williston on Contracts,revised edition, Section620.844340-50-vol. 83-32 486DECISIONS OF NATIONAL ,LABOR:, RELATIONS BOARDeonsisteilt'with legality, i..e., that the parties.intended the ;wage assign-ments to'be limited to the period set forth in the statute.".Accordingly, as the petition was filed, nearly 9 months before theexpiration of the June 24,contract, and approximately,4 monthsnow remain of its term, we find that the contract is a bar to a present,determination of representatives.We shall dismiss the petition with-out prejudice, however, to the filing of anew petition at an appropriate'ORDERUpon the basis of the entire record in 'this case, the National LaborRelations Board hereby orders that the petition filed herein be, andit hereby is, dismissed without prejudice.CHAIRMAN HERZOG and MEMBER,HOUSTON,dissenting :, , .While we concur with our colleagues in their holding that the con-tract is valid, we do not agree that-the. contract, signed in contempla-tion of a more than 100 percent expansion in the unit, is a bar to an,election.We believe that the expansion of the, unit from 100 to, 270employees, together with the changes in. the Employer's operations,are sufficient to. warrant the holding of, an, election at, this time.TheBoard held inMatter of Champion Motors Company,72 N. L. R. B..436, that expansion from 154 employees at the time, of the signing,ofa contract to 351 employees at the time of hearing on a representationpetition before the Board, was sufficient reason for directing an' elec-tion during the contract term. In the case. before us the percentageof, expansion is even greater-, , Accordingly, we would And, that thecontract of June 24, 1948,, is not a -bar.to a present determination of,representatives..!The contract in this caseis distinguishable from thatinMatter of C. Hager'd SonsHinge ManufacturingCo., 80 N. L. R. B. 163, relied upon by the Petitioner.In that casethe contract called withoutqualificationfor thededuction of dues from wages.We con-strued thisas a compulsorycheck-off provisionwhich, by itsterms, compelled the em-ployer to deduct dueseven without deliveryof -lawful assignments from employees.ThisIs clearly proscribedby the Act.ir